DETAILED ACTION
Amendment received on February 18, 2021 has been acknowledged. Claims 1, 5, 8, 12 and 16 have been amended and entered. Therefore, claims 1-20 are pending. 
Response to Amendment
Applicant’s amendment to claim 5 is sufficient to overcome previous 35 USC 112(b) rejection.
Response to Arguments
Applicant's arguments filed February 18, 2021 have been fully considered but they are not persuasive.
Applicant argues:  “The interactive display 255 of Jones is not a terminal. As such, the disclosure of Jones regarding a computing system 200 preventing a user from interacting with an interactive display until biometric information is authenticated lacks any relevancy to a starting component that is configured to start a terminal. Therefore, Jones cannot cure the acknowledged deficiencies in the current rejection’s reliance on Denimarck when considered alone or in combination with Denimarck. Consequently, Denimarck and Jones when considered alone or in combination do not render obvious unamended claim 1 per MPEP § 2143.”
Examiner respectfully disagrees. MPEP 2143.01 states:
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation-suggestion-teaching test as a guard against using hindsight in an obviousness analysis). A "motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill.
	
	Both Denimarack and Jones are within the same field of endeavor and seek to create a shopping cart in which to gather a customer’s biometric information to identify a customer.  The previous claims were directed toward a terminal control apparatus which performed the functions of acquiring a customer’s biological information, identifying a customer based on the acquired information and a starting component to start a terminal in order to input information regarding items to be purchased.  
Jones teaches a system that includes a truck (shopping cart) having an interactive display that upon authenticating the received biometric information would prevent the user from interacting with the interactive display, thereby teaching a system capable of performing the starting components as claimed.
Furthermore the claims distinctly identify a “terminal control apparatus” and “a terminal”, which, as claimed appears to be distinct and separate from each other.  For example the claim recites a terminal control apparatus comprising multiple components configured to perform a series of steps, then a seemingly separate and distinct terminal (now amended) provided in the truck for inputting information concerning a commodity that the user loads on the truck.
Examiner recommends amending the claims to clarify the distinction of the two separate terminals or identify that the terminal control apparatus and terminal are the same.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an information terminal 30 that includes a tablet terminal TM with a touch panel 35 that displays guidance to a customer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner has combined prior art reference to Stawar (PTO-892, pg.3, letter A) to teach an improvement to the interactive display screen of the Denimarack-Jones combination in which a truck (shopping cart) is provided a terminal for inputting information concerning a commodity that the user loads on the truck.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-9 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Denimarck U.S. Patent Application Publication 2003/0018522 in view of Jones U.S. Patent Application Publication 2018/0237048 further in view of Stawar et al. U.S. Patent #10,438,271.
As per Claim 1, Denimarck discloses a terminal control apparatus, comprising: 
an identification-information acquiring component configured to acquire identification information of a user (pg.3, ¶ [0036] discusses The identification card reader 342 may be used to obtain personal information on the customer 58 from a personal identification card, e.g., driver’s license. The identification card reader 342 may be a scanner for scanning information from a front side of a customer's driver’s license in order to obtain personal information therefrom); 
a first biological-information acquiring component configured to acquire biological information of the user read by a biological information reading device provided in a truck (pg.3, ¶ [0037] discusses The device 550 may include a biometric sensing mechanism such as a fingerprint recognition device 560 for detecting a fingerprint pattern associated with a customer's fingerprints); 
a first collating component configured to detect, from a first storing component that stores, in association with the identification information of a plurality of users, registered biological information registered as biological information of the user identified by the identification information, the registered biological information stored in association with the identification information acquired by the identification-information acquiring component and collate the detected registered biological information and the biological information acquired by the first biological-information acquiring component (pg.4, ¶ [0044] discusses the secondary memory 380 may include memory 510, 520, and/or 530 described above for storing biometric information, payment information, and/or personal information for multiple customers 58…pg.5, ¶ [0057] discusses the customer 58 is identified by entering a pin code into the pin code entry device 68 and providing a biometric characteristic, e.g., thumbprint, to the biometric sensing device 72. A customer record is obtained based on one or more queries including the submitted pin code and biometric characteristic profile…)
 Denimarck teaches a system, method and computer program product that allows a user to be identified based on entered identification information and biometric information.  Upon identification the user can perform self-checkout operations.
However, Denimarck fails to teach a truck and a starting component configured to start, if the biological information coincides with the registered biological information as a result of the collation by the first collating component, a terminal for inputting information concerning a commodity that the user loads on the truck.
Jones teaches a truck (Figure 1A, Shopping Cart 108) and 
a starting component configured to start, if the biological information coincides with the registered biological information as a result of the collation by the first collating component (pg.4, ¶ [0030] discusses In response to the user being authenticated, the user can interact and communicate with the interactive display 255 and the computing system 220 using the RFID tags on the shopping cart. That is, is embodiments of the present disclosure, the computing system 220 can prevent the user from interacting with the interactive display (e.g., via the other RFID tags on the shopping cart) until the biometric information is authenticated).
Both Denimarck and Jones are within the same field of endeavor of customer self-checkout.  Denimarck is directed toward customer identification using identification and biometric information within a retail store.  Jones discloses a system and method for interacting with an interactive display using a shopping cart that is capable of authenticating a user based on the biometric information received via the at least one RFID reader.
Therefore it would have been obvious to one of ordinary skill in the art of retail management before the effective filing date of the claimed invention to modify the system of Denimarck to include the shopping cart with RFID and biometric components as taught by Jones et al. to provide a system [that] can authenticate the user based on the biometric information received via the at least one RFID reader. Abstract
The Denimark-Jones combination teaches all the claimed limitations.  However, the Dinmarack-Jones combination fails to explicitly state, a terminal provided in the truck for inputting information concerning a commodity that the user loads on the truck.
Stawar et al. teaches a terminal for inputting information concerning a commodity that the user loads on the truck (Col.6, lines 1-11 discusses the cart 10 may comprise a traditional cart retrofitted with the enhancements…Added media enhancing capabilities may include displaying visual images such as advertising to the consumer 85 based upon the location of the cart 10 within the store, navigating menu options on the video display 75 using either the voice activated interface 120 or a five-position navigation device 123, scanning products for purchase according to bar codes or RFID tags, enhanced check out at a point of sale, media enhanced shopping cart shopping lists, a product "find" function, and data mining of information pertaining to advertisements displayed to the consumer 85 and which products were actually purchased).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included enhanced capabilities of a video displayed installed on a shopping cart to allow a user scan items for purchase as in the improvement discussed in Stawar et al., in the system executing the Denimarck-Jones combination. As in Stawar et al., it is within the capabilities of one of ordinary skill in the art to provide a video display for tracking and displaying scanned item, advertising to a customer and communicating voice commands to the interactive display of Jones with the predicted result of communicating with a customer while in possession of a shopping cart within a retail store as needed in the Denimarck-Jones combination.
As per Claim 6, Denimarck discloses the apparatus according to claim 1, wherein the first biological-information acquiring component is a fingerprint reader (pg.5, ¶ [0052] discusses biometric sensing device 338 shown, which is a fingerprint recognition device, the customer places his or her finger face down on the fingerprint recognition device and the fingerprint recognition device captures a light pattern reflected from the customer's finger and converts the light pattern into a storable fingerprint recognition profile).
As per Claim 7, Denimarck discloses the apparatus according to claim 1, wherein the identification-information acquiring component is a identification card reader (pg.5, ¶ [0055]).
However, Denimarck is silent regarding wherein the identification-information acquiring component is an RFID reader.
Jones teaches wherein the identification-information acquiring component is an RFID reader(pg.4, ¶ [0028] discusses the RFID reader can read the biometric information from the RFID tag 265 and can provide the biometric information to the computing system 200).
Therefore it would have been obvious to one of ordinary skill in the art of retail management before the effective filing date of the claimed invention to modify the system of Denimarck to include the shopping cart with rfid and biometric components as taught by Jones et al. to provide a system [that] can authenticate the user based on the biometric information received via the at least one RFID reader. Abstract
As per Claim 8, Denimarck discloses a store system, comprising: 
a terminal control apparatus comprising: 
an identification-information acquiring component configured to acquire identification information of a user (pg.3, ¶ [0036] discusses The identification card reader 342 may be used to obtain personal information on the customer 58 from a personal identification card, e.g., driver’s license. The identification card reader 342 may be a scanner for scanning information from a front side of a customer's driver’s license in order to obtain personal information therefrom); 
a first collating component configured to detect, from a first storing component that stores, in association with the identification information, registered biological information registered as biological information of the user identified by the identification information, the registered biological information stored in association with the identification information acquired by the identification-information acquiring component and collate the detected registered biological information and the biological information acquired by the first biological-information acquiring component (pg.4, ¶ [0044] discusses the secondary memory 380 may include memory 510, 520, and/or 530 described above for storing biometric information, payment information, and/or personal information for multiple customers 58…pg.5, ¶ [0057] discusses the customer 58 is identified by entering a pin code into the pin code entry device 68 and providing a biometric characteristic, e.g., thumbprint, to the biometric sensing device 72. A customer record is obtained based on one or more queries including the submitted pin code and biometric characteristic profile…)
 Denimarck teaches a system, method and computer program product that allows a user to be identified based on entered identification information and biometric information.  Upon identification the user can perform self-checkout operations.
However, Denimarck fails to teach a truck, a first biological-information acquiring component configured to acquire biological information of the user read by a biological information reading device provided in the truck and a starting component configured to start, if the biological information coincides with the registered biological information as a result of the collation by the first collating component, a terminal for inputting information concerning a commodity that the user loads on the truck.
Jones teaches a truck (Figure 1A, Shopping Cart 108);
a first biological-information acquiring component configured to acquire biological information of the user read by a biological information reading device provided in the truck (pg.1, ¶ [0014] discusses The handle portion 110 of the shopping cart 108 can include a biometric device and one or more RFID tags. The biometric device can be configured to capture biometric information associated with the user); 
a terminal for inputting information concerning a commodity loaded on the truck (pg.2, ¶ [0015] discusses The RFID reader 130 forward the received unique identifiers to the computing system 132, which can determine which of the unique identifiers of the one or more RFID tags is received and which are not (i.e. which of the RFID tags were read and which were not). The computing system 132 can control the interactive display 134 of the computing system 132 based on the one or more RFID tags that were not read by the RFID reader(s));  and 
a starting component configured to start the terminal if the biological information coincides with the registered biological information as a result of the collation by the first collating component, wherein the biological information reading device reads the biological information of the user from an act of the user for moving the truck (pg.4, ¶ [0030] discusses In response to the user being authenticated, the user can interact and communicate with the interactive display 255 and the computing system 220 using the RFID tags on the shopping cart. That is, is embodiments of the present disclosure, the computing system 220 can prevent the user from interacting with the interactive display (e.g., via the other RFID tags on the shopping cart) until the biometric information is authenticated).
Both Denimarck and Jones are within the same field of endeavor of customer self-checkout.  Denimarck is directed toward customer identification using identification and biometric information within a retail store.  Jones discloses a system and method for interacting with an interactive display using a shopping cart that is capable of authenticating a user based on the biometric information received via the at least one RFID reader.
Therefore it would have been obvious to one of ordinary skill in the art of retail management before the effective filing date of the claimed invention to modify the system of Denimarck to include the shopping cart with rfid and biometric components as taught by Jones et al. to provide a system [that] can authenticate the user based on the biometric information received via the at least one RFID reader. Abstract
The Denimark-Jones combination teaches all the claimed limitations.  However, the Dinmarack-Jones combination fails to explicitly state, a terminal provided in the truck for inputting information concerning a commodity that the user loads on the truck.
Stawar et al. teaches a terminal for inputting information concerning a commodity that the user loads on the truck (Col.6, lines 1-11 discusses the cart 10 may comprise a traditional cart retrofitted with the enhancements…Added media enhancing capabilities may include displaying visual images such as advertising to the consumer 85 based upon the location of the cart 10 within the store, navigating menu options on the video display 75 using either the voice activated interface 120 or a five-position navigation device 123, scanning products for purchase according to bar codes or RFID tags, enhanced check out at a point of sale, media enhanced shopping cart shopping lists, a product "find" function, and data mining of information pertaining to advertisements displayed to the consumer 85 and which products were actually purchased).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included enhanced capabilities of a video displayed installed on a shopping cart to allow a user scan items for purchase as in the improvement discussed in Stawar et al., in the system executing the Denimarck-Jones combination. As in Stawar et al., it is within the capabilities of one of ordinary skill in the art to provide a video display for tracking and displaying scanned item, advertising to a customer and communicating voice commands to the interactive display of Jones with the predicted result of communicating with a customer while in possession of a shopping cart within a retail store as needed in the Denimarck-Jones combination.
As per Claim 9, Denimarck discloses the system according to claim 8, further comprising a second storing component configured to store, in association with the biological information or the registered biological information collated by the first collating component, the information concerning the commodity input by the terminal started by the starting component (pg.4, ¶ [0044] discusses The secondary memory 380 may include memory 510, 520, and/or 530 described above for storing biometric information, payment information, and/or personal information for multiple customers 58 …pg.5, ¶ [0057] discusses the type of shopping coupons and amount may be based on, for example, one or more of the following: the shopping history of the customer…pg.6, ¶ [0062] discusses the display 140 may instruct the customer 58 to begin by scanning multiple items. The customer 58 scans the identification code, e.g., bar code, of each item being purchased with the identification code reader 1201).
As per Claim 13, Denimarck discloses the system according to claim 8, wherein the first biological-information acquiring component is a fingerprint reader (pg.5, ¶ [0052] discusses biometric sensing device 338 shown, which is a fingerprint recognition device, the customer places his or her finger face down on the fingerprint recognition device and the fingerprint recognition device captures a light pattern reflected from the customer's finger and converts the light pattern into a storable fingerprint recognition profile).
As per Claim 14, Denimarck discloses the system according to claim 8, wherein the identification-information acquiring component is an identification card reader (pg.5, ¶ [0055]).
However, Denimarck is silent regarding wherein the identification-information acquiring component is an RFID reader.
Jones teaches wherein the identification-information acquiring component is an RFID reader(pg.4, ¶ [0028] discusses the RFID reader can read the biometric information from the RFID tag 265 and can provide the biometric information to the computing system 200).
Both Denimarck and Jones are within the same field of endeavor of customer self-checkout.  Denimarck is directed toward customer identification using identification and biometric information within a retail store.  Jones discloses a system and method for interacting with an interactive display using a shopping cart that is capable of authenticating a user based on the biometric information received via the at least one RFID reader.
Therefore it would have been obvious to one of ordinary skill in the art of retail management before the effective filing date of the claimed invention to modify the system of Denimarck to include the shopping cart with rfid and biometric components as taught by Jones et al. to provide a system [that] can authenticate the user based on the biometric information received via the at least one RFID reader. Abstract
As per Claim 15, Denimarck discloses the system according to claim 8.  However, Denimarck is silent regarding wherein the truck is a shopping cart.
Jones teaches wherein the truck is a shopping cart (Figure 1A, Shopping Cart 108).
Both Denimarck and Jones are within the same field of endeavor of customer self-checkout.  Denimarck is directed toward customer identification using identification and biometric information within a retail store.  Jones discloses a system and method for interacting with an interactive display using a shopping cart that is capable of authenticating a user based on the biometric information received via the at least one RFID reader.
Therefore it would have been obvious to one of ordinary skill in the art of retail management before the effective filing date of the claimed invention to modify the system of Denimarck to include the shopping cart with RFID and biometric components as taught by Jones et al. to provide a system [that] can authenticate the user based on the biometric information received via the at least one RFID reader. Abstract
As per Claim 16, Denimarck discloses a method, comprising: 
acquiring identification information of a user (pg.3, ¶ [0036] discusses The identification card reader 342 may be used to obtain personal information on the customer 58 from a personal identification card, e.g., driver’s license. The identification card reader 342 may be a scanner for scanning information from a front side of a customer's driver’s license in order to obtain personal information therefrom); 
acquiring biological information of the user read by a biological information reading device provided in the truck (pg.3, ¶ [0037] discusses The device 550 may include a biometric sensing mechanism such as a fingerprint recognition device 560 for detecting a fingerprint pattern associated with a customer's fingerprints); 
detecting, from a first storing component that stores, in association with the identification information, registered biological information registered as biological information of the user identified by the identification information, the registered biological information stored in association with the acquired identification information acquired and collating the detected registered biological information and the acquired biological information acquired(pg.4, ¶ [0044] discusses the secondary memory 380 may include memory 510, 520, and/or 530 described above for storing biometric information, payment information, and/or personal information for multiple customers 58…pg.5, ¶ [0057] discusses the customer 58 is identified by entering a pin code into the pin code entry device 68 and providing a biometric characteristic, e.g., thumbprint, to the biometric sensing device 72. A customer record is obtained based on one or more queries including the submitted pin code and biometric characteristic profile…)
 Denimarck teaches a system, method and computer program product that allows a user to be identified based on entered identification information and biometric information.  Upon identification the user can perform self-checkout operations.
However, Denimarck fails to teach a truck and starting the terminal if the biological information coincides with the registered biological information as a result of the collating2.
Jones teaches:
 a truck (Figure 1A, Shopping Cart 108) and 
starting the terminal if the biological information coincides with the registered biological information as a result of the collating (pg.4, ¶ [0030] discusses In response to the user being authenticated, the user can interact and communicate with the interactive display 255 and the computing system 220 using the RFID tags on the shopping cart. That is, is embodiments of the present disclosure, the computing system 220 can prevent the user from interacting with the interactive display (e.g., via the other RFID tags on the shopping cart) until the biometric information is authenticated).
Both Denimarck and Jones are within the same field of endeavor of customer self-checkout.  Denimarck is directed toward customer identification using identification and biometric information within a retail store.  Jones discloses a system and method for interacting with an interactive display using a shopping cart that is capable of authenticating a user based on the biometric information received via the at least one RFID reader.
Therefore it would have been obvious to one of ordinary skill in the art of retail management before the effective filing date of the claimed invention to modify the system of Denimarck to include the shopping cart with rfid and biometric components as taught by Jones et al. to provide a system [that] can authenticate the user based on the biometric information received via the at least one RFID reader. Abstract
The Denimark-Jones combination teaches all the claimed limitations.  However, the Dinmarack-Jones combination fails to explicitly state, a terminal provided in the truck for inputting information concerning a commodity that the user loads on the truck.
Stawar et al. teaches a method of controlling a terminal provided in a truck for inputting information concerning a commodity that the user loads on the truck (Col.6, lines 1-11 discusses the cart 10 may comprise a traditional cart retrofitted with the enhancements…Added media enhancing capabilities may include displaying visual images such as advertising to the consumer 85 based upon the location of the cart 10 within the store, navigating menu options on the video display 75 using either the voice activated interface 120 or a five-position navigation device 123, scanning products for purchase according to bar codes or RFID tags, enhanced check out at a point of sale, media enhanced shopping cart shopping lists, a product "find" function, and data mining of information pertaining to advertisements displayed to the consumer 85 and which products were actually purchased).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included enhanced capabilities of a video displayed installed on a shopping cart to allow a user scan items for purchase as in the improvement discussed in Stawar et al., in the system executing the Denimarck-Jones combination. As in Stawar et al., it is within the capabilities of one of ordinary skill in the art to provide a video display for tracking and displaying scanned item, advertising to a customer and communicating voice commands to the interactive display of Jones with the predicted result of communicating with a customer while in possession of a shopping cart within a retail store as needed in the Denimarck-Jones combination.

As per Claim 17, Denimarck discloses the method according to claim 16, further comprising: storing, in association with the biological information or the registered biological information collated, the information concerning the commodity input by the starting (pg.4, ¶ [0044] discusses The secondary memory 380 may include memory 510, 520, and/or 530 described above for storing biometric information, payment information, and/or personal information for multiple customers 58 …pg.5, ¶ [0057] discusses the type of shopping coupons and amount may be based on, for example, one or more of the following: the shopping history of the customer…pg.6, ¶ [0062] discusses the display 140 may instruct the customer 58 to begin by scanning multiple items. The customer 58 scans the identification code, e.g., bar code, of each item being purchased with the identification code reader 1203).















Claims 2-5, 10-12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Denimarck U.S. Patent Application Publication 2003/0018522 in view of Jones et al. U.S. Patent Application Publication 2018/0237048 in view of Stawar et al. U.S. Patent #10,438,271 further in view of Buchholz U.S. Patent Application Publication 2004/0238629.
As per Claim 2, Denimarck discloses the apparatus according to claim 1, further comprising a second storing component configured to store (pg.4, ¶ [0044] discusses The secondary memory 380 may include memory 510, 520, and/or 530 described above for storing biometric information, payment information, and/or personal information for multiple customers 58 …pg.5, ¶ [0057] discusses the type of shopping coupons and amount may be based on, for example, one or more of the following: the shopping history of the customer…pg.6, ¶ [0062] discusses the display 140 may instruct the customer 58 to begin by scanning multiple items. The customer 58 scans the identification code, e.g., bar code, of each item being purchased with the identification code reader 1204).
Jones et al. teaches a shopping cart with RFID and biometric components that provide the capability to authenticate a user based on biometric information. Abstract
However, both Denimarck and Jones et al. are silent regarding storing in association with the biological information or the registered biological information collated by the first collating component the information concerning the commodity input by the terminal started by the starting component.
Buchholz teaches storing in association with the biological information or the registered biological information collated by the first collating component the information concerning the commodity input by the terminal started by the starting component (pg.9, ¶ [0068] discusses fingerprint scanning device 59 may be any appropriate scanning device that is capable of at least assisting in electronically identifying a customer, pending sale relating to the customer, and/or a completed sale relating to the customer by scanning a finger (and/or fingerprint) of the customer….in the case where birth date data of the customer is coupled with fingerprint data of the customer, this fingerprint scanning device 59 may be utilized to enable the exit audit clerk to determine the age of the customer (in the case of buying a controlled substance) through the scanning of the customer's finger (and/or fingerprint associated therewith5).
Therefore it would have been obvious to one of ordinary skill in the art of retail management before the effective filing date of the claimed invention to modify the system of the Denimarck and Jones et al. combination to include the ability to associate the user fingerprint data with the purchase of products as taught by Buchholz to provide a system and method of conducting sales transactions. Abstract
As per Claim 3, Denimarck discloses the apparatus according to claim 2, further comprising: 
a second biological-information acquiring component configured to acquire biological information of the user read by a biological information reading device provided in an accounting machine (pg.7, ¶ [0074] discusses the customer 58 may tender payment by placing his or her finger face down on the biometric sensing device 210, which in the embodiment of FIGS. 1 and 4 is a fingerprint recognition device, and the fingerprint recognition device captures a light pattern reflected from the customer's finger and converts the light pattern into a fingerprint recognition profile); 
a second collating component configured to collate the biological information or the registered biological information stored by the second storing component and the biological information acquired by the second biological-information acquiring component (pg.7, ¶ [0074] discusses processor 540 (FIG. 5) of the self-checkout computer 260 may query memory 76, 510, 520, and/or 530 to obtain payment information associated with a matching stored fingerprint recognition profile of the customer 58. As used herein, "match", "matches", or "matching" means the same as or within a predetermined tolerance range); and 
a transmitting component configured to transmit, if the biological information acquired by the second biological-information acquiring component coincides with the biological information or the registered biological information stored by the second storing component as a result of the collation by the second collating component (pg.7, ¶ [0074] discusses If the customer 58 was identified previously at the customer identification station 56, this information is preferably temporarily stored in memory 76, 510, 520, and/or 530 for quick retrieval during the self-checkout process).
However, Denimarck is silent regarding transmitting the information concerning the commodity stored in association with the biological information or the registered biological information by the second storing component to the accounting machine.
Buchholz discusses transmitting the information concerning the commodity stored in association with the biological information or the registered biological information by the second storing component to the accounting machine (pg.12, ¶[0087] discusses the customer's fingerprint may be scanned using the scanning device 49 of the financial center 36 to access the pending sale information).
Therefore it would have been obvious to one of ordinary skill in the art of retail management before the effective filing date of the claimed invention to modify the system of the Denimarck and Jones et al. combination to include the ability to associate the user fingerprint data with the purchase of products as taught by Buchholz to provide a system and method of conducting sales transactions. Abstract
As per Claim 4, Denimarck and Jones discloses the claimed invention.  However, Denimarck and Jones fail to disclose a system and method wherein the information stored in association with the biological information or the registered biological information by the second storing component includes a status indicating whether the user is in a state of shopping or a state of accounting waiting, and the apparatus further comprises an updating component configured to update, if detecting an accounting instruction from an accounting instructing component provided in the terminal, the status stored together with the information concerning the commodity input by the terminal from the state of shopping to the state of accounting waiting.
Buchholz teaches wherein the information stored in association with the biological information or the registered biological information by the second storing component includes a status indicating whether the user is in a state of shopping or a state of accounting waiting (pg.12, ¶ [0087] discusses the customer may then place the scanning device 34 into one of the receptacles 32 of the support assembly 30 of the first station 22 that is not already occupied by a scanning device 34 (step 240). This placement of the scanning device 34 in the receptacle 32 preferably causes a signal to be provided. This signal generally causes the printer 44 to print out a receipt listing the customer's selected items and indicating that the customer has not yet paid for those selected items…the customer's fingerprint may be scanned using the scanning device 49 of the financial center 36 to access the pending sale information, 
and the apparatus further comprises an updating component configured to update, if detecting an accounting instruction from an accounting instructing component provided in the terminal, the status stored together with the information concerning the commodity input by the terminal from the state of shopping to the state of accounting waiting (pg.13, ¶ [0092] discusses the financial center 36 preferably provides a receipt (via the printer 56) for the customer. This receipt preferably includes a transaction-specific bar code and preferably indicates that payment has been made by the customer, as well as the method of in which payment was made).
The cited portions provide an indication that a shopper has finished scanning items for a shopping trip and has a pending unpaid transaction, which upon providing payment the system identifies the shopper has completed a shopping trip.
Therefore it would have been obvious to one of ordinary skill in the art of retail management before the effective filing date of the claimed invention to modify the system of the Denimarck and Jones et al. combination to include the ability to identify and update a shoppers status as taught by Buchholz to provide a system and method of conducting sales transactions. Abstract
As per Claim 5, Denimarck discloses the apparatus according to claim 4, further comprising: 
a second biological-information acquiring component configured to acquire biological information of the user read by a biological information reading device provided in an accounting machine (pg.7, ¶ [0074] discusses the customer 58 may tender payment by placing his or her finger face down on the biometric sensing device 210, which in the embodiment of FIGS. 1 and 4 is a fingerprint recognition device, and the fingerprint recognition device captures a light pattern reflected from the customer's finger and converts the light pattern into a fingerprint recognition profile);  
a second collating component configured to collate the biological information or the registered biological information stored together with the status indicating the state of accounting waiting by the second storing component and the biological information acquired by the second biological-information acquiring component (pg.7, ¶ [0074] discusses a processor 540 of the self-checkout computer 260 may query memory 76, 510, 520, and/or 530 to obtain payment information associated with a matching stored fingerprint recognition profile of the customer 58… If a matching fingerprint recognition profile and associated payment information for the customer 58 is successfully retrieved, the system 100 may acknowledge this with a distinctive audible beep from the speakers 150 or some other sign, and the retrieved payment information may be used for payment processing. If a clear fingerprint read is not obtained or a positive match does not occur, the system 100 may indicate such with a distinctive audible beep from the speakers 150 or some other sign6), and 
a transmitting component configured to transmit, if the biological information acquired by the second biological-information acquiring component coincides with the biological information or the registered biological information stored by the second storing component as a result of the collation by the second collating component (pg.7, ¶ [0074] discusses If the customer 58 was identified previously at the customer identification station 56, this information is preferably temporarily stored in memory 76, 510, 520, and/or 530 for quick retrieval during the self-checkout process).
However, Denimarck is silent regarding transmitting the information concerning the commodity stored in association with the biological information or the registered biological information by the second storing component to the accounting machine.
Buchholz discusses transmitting the information concerning the commodity stored in association with the biological information or the registered biological information by the second storing component to the accounting machine (pg.12, ¶[0087] discusses the customer's fingerprint may be scanned using the scanning device 49 of the financial center 36 to access the pending sale information).
Therefore it would have been obvious to one of ordinary skill in the art of retail management before the effective filing date of the claimed invention to modify the system of the Denimarck and Jones et al. combination to include the ability to associate the user fingerprint data with the purchase of products as taught by Buchholz to provide a system and method of conducting sales transactions. Abstract
As per Claim 10, Denimarck discloses the system according to claim 9, further comprising: 
a second biological-information acquiring component configured to acquire biological information of the user read by a biological information reading device provided in an accounting machine (pg.7, ¶ [0074] discusses the customer 58 may tender payment by placing his or her finger face down on the biometric sensing device 210, which in the embodiment of FIGS. 1 and 4 is a fingerprint recognition device, and the fingerprint recognition device captures a light pattern reflected from the customer's finger and converts the light pattern into a fingerprint recognition profile); 
a second collating component configured to collate the biological information or the registered biological information stored by the second storing component and the biological information acquired by the second biological-information acquiring component (pg.7, ¶ [0074] discusses processor 540 (FIG. 5) of the self-checkout computer 260 may query memory 76, 510, 520, and/or 530 to obtain payment information associated with a matching stored fingerprint recognition profile of the customer 58. As used herein, "match", "matches", or "matching" means the same as or within a predetermined tolerance range); and 
a transmitting component configured to transmit, if the biological information acquired by the second biological-information acquiring component coincides with the biological information or the registered biological information stored by the second storing component as a result of the collation by the second collating component (pg.7, ¶ [0074] discusses If the customer 58 was identified previously at the customer identification station 56, this information is preferably temporarily stored in memory 76, 510, 520, and/or 530 for quick retrieval during the self-checkout process).
However, Denimarck is silent regarding transmitting the information concerning the commodity stored in association with the biological information or the registered biological information by the second storing component to the accounting machine.
Buchholz discusses transmitting the information concerning the commodity stored in association with the biological information or the registered biological information by the second storing component to the accounting machine (pg.12, ¶[0087] discusses the customer's fingerprint may be scanned using the scanning device 49 of the financial center 36 to access the pending sale information).
Therefore it would have been obvious to one of ordinary skill in the art of retail management before the effective filing date of the claimed invention to modify the system of the Denimarck and Jones et al. combination to include the ability to associate the user fingerprint data with the purchase of products as taught by Buchholz to provide a system and method of conducting sales transactions. Abstract
As per Claim 11, Denimarck and Jones discloses the claimed invention.  However, Denimarck and Jones fail to disclose a system wherein the information stored in association with the biological information or the registered biological information by the second storing component includes a status indicating whether the user is in a state of shopping or a state of accounting waiting, and the apparatus further comprises an updating component configured to update, if detecting an accounting instruction from an accounting instructing component provided in the terminal, the status stored together with the information concerning the commodity input by the terminal from the state of shopping to the state of accounting waiting.
Buchholz teaches wherein the information stored in association with the biological information or the registered biological information by the second storing component includes a status indicating whether the user is in a state of shopping or a state of accounting waiting (pg.12, ¶ [0087] discusses the customer may then place the scanning device 34 into one of the receptacles 32 of the support assembly 30 of the first station 22 that is not already occupied by a scanning device 34 (step 240). This placement of the scanning device 34 in the receptacle 32 preferably causes a signal to be provided. This signal generally causes the printer 44 to print out a receipt listing the customer's selected items and indicating that the customer has not yet paid for those selected items…the customer's fingerprint may be scanned using the scanning device 49 of the financial center 36 to access the pending sale information, 
and the apparatus further comprises an updating component configured to update, if detecting an accounting instruction from an accounting instructing component provided in the terminal, the status stored together with the information concerning the commodity input by the terminal from the state of shopping to the state of accounting waiting (pg.13, ¶ [0092] discusses the financial center 36 preferably provides a receipt (via the printer 56) for the customer. This receipt preferably includes a transaction-specific bar code and preferably indicates that payment has been made by the customer, as well as the method of in which payment was made).
The cited portions provide an indication that a shopper has finished scanning items for a shopping trip and has a pending unpaid transaction, which upon providing payment the system identifies the shopper has completed a shopping trip.
Therefore it would have been obvious to one of ordinary skill in the art of retail management before the effective filing date of the claimed invention to modify the system of the Denimarck and Jones et al. combination to include the ability to identify and update a shoppers status as taught by Buchholz to provide a system and method of conducting sales transactions. Abstract
As per Claim 12, Denimarck discloses the system according to claim 11, further comprising: 
a second biological-information acquiring component configured to acquire biological information of the user read by a biological information reading device provided in an accounting machine (pg.7, ¶ [0074] discusses the customer 58 may tender payment by placing his or her finger face down on the biometric sensing device 210, which in the embodiment of FIGS. 1 and 4 is a fingerprint recognition device, and the fingerprint recognition device captures a light pattern reflected from the customer's finger and converts the light pattern into a fingerprint recognition profile);  
a second collating component configured to collate the biological information or the registered biological information stored together with the status indicating the state of accounting waiting by the second storing component and the biological information acquired by the second biological-information acquiring component (pg.7, ¶ [0074] discusses a processor 540 of the self-checkout computer 260 may query memory 76, 510, 520, and/or 530 to obtain payment information associated with a matching stored fingerprint recognition profile of the customer 58… If a matching fingerprint recognition profile and associated payment information for the customer 58 is successfully retrieved, the system 100 may acknowledge this with a distinctive audible beep from the speakers 150 or some other sign, and the retrieved payment information may be used for payment processing. If a clear fingerprint read is not obtained or a positive match does not occur, the system 100 may indicate such with a distinctive audible beep from the speakers 150 or some other sign7), and 
a transmitting component configured to transmit, if the biological information acquired by the second biological-information acquiring component coincides with the biological information or the registered biological information stored by the second storing component as a result of the collation by the second collating component (pg.7, ¶ [0074] discusses If the customer 58 was identified previously at the customer identification station 56, this information is preferably temporarily stored in memory 76, 510, 520, and/or 530 for quick retrieval during the self-checkout process).
However, Denimarck is silent regarding transmitting the information concerning the commodity stored in association with the biological information or the registered biological information by the second storing component to the accounting machine.
Buchholz discusses transmitting the information concerning the commodity stored in association with the biological information or the registered biological information by the second storing component to the accounting machine (pg.12, ¶[0087] discusses the customer's fingerprint may be scanned using the scanning device 49 of the financial center 36 to access the pending sale information).
Therefore it would have been obvious to one of ordinary skill in the art of retail management before the effective filing date of the claimed invention to modify the system of the Denimarck and Jones et al. combination to include the ability to associate the user fingerprint data with the purchase of products as taught by Buchholz to provide a system and method of conducting sales transactions. Abstract
As per Claim 18, Denimarck discloses the method according to claim 17, further comprising:
acquiring a second biological information of the user provided in an accounting machine (pg.7, ¶ [0074] discusses the customer 58 may tender payment by placing his or her finger face down on the biometric sensing device 210, which in the embodiment of FIGS. 1 and 4 is a fingerprint recognition device, and the fingerprint recognition device captures a light pattern reflected from the customer's finger and converts the light pattern into a fingerprint recognition profile); 
collating the second biological information or the registered biological information stored and the biological information acquired (pg.7, ¶ [0074] discusses processor 540 (FIG. 5) of the self-checkout computer 260 may query memory 76, 510, 520, and/or 530 to obtain payment information associated with a matching stored fingerprint recognition profile of the customer 58. As used herein, "match", "matches", or "matching" means the same as or within a predetermined tolerance range); and 
a transmitting, if the biological information acquired coincides with the biological information or the registered biological information stored as a result of the collating (pg.7, ¶ [0074] discusses If the customer 58 was identified previously at the customer identification station 56, this information is preferably temporarily stored in memory 76, 510, 520, and/or 530 for quick retrieval during the self-checkout process).
However, Denimarck is silent regarding transmitting the information concerning the commodity stored in association with the biological information or the registered biological information by the second storing component to the accounting machine.
Buchholz discusses transmitting, the information concerning the commodity stored in association with the biological information or the registered biological information to the accounting machine (pg.12, ¶[0087] discusses the customer's fingerprint may be scanned using the scanning device 49 of the financial center 36 to access the pending sale information).
Therefore it would have been obvious to one of ordinary skill in the art of retail management before the effective filing date of the claimed invention to modify the system of the Denimarck and Jones et al. combination to include the ability to associate the user fingerprint data with the purchase of products as taught by Buchholz to provide a system and method of conducting sales transactions. Abstract
As per Claim 19, Denimarck and Jones discloses the claimed invention.  However, Denimarck and Jones fail to disclose a system and method wherein the information stored in association with the biological information or the registered biological information by the second storing component includes a status indicating whether the user is in a state of shopping or a state of accounting waiting, and the apparatus further comprises an updating component configured to update, if detecting an accounting instruction from an accounting instructing component provided in the terminal, the status stored together with the information concerning the commodity input by the terminal from the state of shopping to the state of accounting waiting.
Buchholz teaches wherein the information stored in association with the biological information or the registered biological information by the second storing component includes a status indicating whether the user is in a state of shopping or a state of accounting waiting (pg.12, ¶ [0087] discusses the customer may then place the scanning device 34 into one of the receptacles 32 of the support assembly 30 of the first station 22 that is not already occupied by a scanning device 34 (step 240). This placement of the scanning device 34 in the receptacle 32 preferably causes a signal to be provided. This signal generally causes the printer 44 to print out a receipt listing the customer's selected items and indicating that the customer has not yet paid for those selected items…the customer's fingerprint may be scanned using the scanning device 49 of the financial center 36 to access the pending sale information, 
and the method further comprising: 
updating, if detecting an accounting instruction from an accounting instructing component provided in the terminal, the status stored together with the information concerning the commodity input by the terminal from the state of shopping to the state of accounting waiting (pg.13, ¶ [0092] discusses the financial center 36 preferably provides a receipt (via the printer 56) for the customer. This receipt preferably includes a transaction-specific bar code and preferably indicates that payment has been made by the customer, as well as the method of in which payment was made).
The cited portions provide an indication that a shopper has finished scanning items for a shopping trip and has a pending unpaid transaction, which upon providing payment the system identifies the shopper has completed a shopping trip.
Therefore it would have been obvious to one of ordinary skill in the art of retail management before the effective filing date of the claimed invention to modify the system of the Denimarck and Jones et al. combination to include the ability to identify and update a shoppers status as taught by Buchholz to provide a system and method of conducting sales transactions. Abstract
As per Claim 20, Denimarck discloses the method according to claim 19, further comprising: 
acquiring a second biological information of the user provided in an accounting machine (pg.7, ¶ [0074] discusses the customer 58 may tender payment by placing his or her finger face down on the biometric sensing device 210, which in the embodiment of FIGS. 1 and 4 is a fingerprint recognition device, and the fingerprint recognition device captures a light pattern reflected from the customer's finger and converts the light pattern into a fingerprint recognition profile);
a second collating component configured to collate the biological information or the registered biological information stored together with the status indicating the state of accounting waiting by the second storing component and the biological information acquired by the second biological-information acquiring component (pg.7, ¶ [0074] discusses a processor 540 of the self-checkout computer 260 may query memory 76, 510, 520, and/or 530 to obtain payment information associated with a matching stored fingerprint recognition profile of the customer 58… If a matching fingerprint recognition profile and associated payment information for the customer 58 is successfully retrieved, the system 100 may acknowledge this with a distinctive audible beep from the speakers 150 or some other sign, and the retrieved payment information may be used for payment processing. If a clear fingerprint read is not obtained or a positive match does not occur, the system 100 may indicate such with a distinctive audible beep from the speakers 150 or some other sign8), and 
a transmitting component configured to transmit, if the biological information acquired by the second biological-information acquiring component coincides with the biological information or the registered biological information stored by the second storing component as a result of the collation by the second collating component (pg.7, ¶ [0074] discusses If the customer 58 was identified previously at the customer identification station 56, this information is preferably temporarily stored in memory 76, 510, 520, and/or 530 for quick retrieval during the self-checkout process).
However, Denimarck is silent regarding transmitting the information concerning the commodity stored in association with the biological information or the registered biological information by the second storing component to the accounting machine.
Buchholz discusses transmitting the information concerning the commodity stored in association with the biological information or the registered biological information by the second storing component to the accounting machine (pg.12, ¶[0087] discusses the customer's fingerprint may be scanned using the scanning device 49 of the financial center 36 to access the pending sale information).
Therefore it would have been obvious to one of ordinary skill in the art of retail management before the effective filing date of the claimed invention to modify the system of the Denimarck and Jones et al. combination to include the ability to associate the user fingerprint data with the purchase of products as taught by Buchholz to provide a system and method of conducting sales transactions. Abstract

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106.  The examiner can normally be reached on M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHFORD S HAYLES/               Primary Examiner, Art Unit 3687                                                                                                                                                                                         


    
        
            
    

    
        1 Examiner notes the cited portion of Denimarck disclose how the scanned items are associated with a user account that contains identification and biometric information.
        2 For examination purposes, the Examiner will take the broadest reasonable interpretation of claims 16, 18-20. Since the "if" statement is conditional and not necessarily performed, once the positively recited steps in the claims are satisfied, the method as a whole is satisfied -- regardless of whether or not other steps are conditionally invocable under certain other hypothetical scenarios. 
        
        
        3 Examiner notes the cited portion of Denimarck disclose how the scanned items are associated with a user account that contains identification and biometric information.
        4 Examiner notes the cited portion of Denimarck disclose how the scanned items are associated with a user account that contains identification and biometric information.
        5 Examiner is construing the ability for the system to detect the attempt to purchase a controlled substance as associating the fingerprint data with information regarding a scanned commodity because the controlled substance must be scanned in order to be a part of a pending transaction and the fingerprint data is used to identify whether the user is eligible to purchase said item.  Examiner is taking the position that the fingerprint data and scanned information is associated with the pending sale related to a customer.
        6 Examiner is construing the ability for the terminal to provide a signal regarding the matching as a status of accounting.
        7 Examiner is construing the ability for the terminal to provide a signal regarding the matching as a status of accounting.
        8 Examiner is construing the ability for the terminal to provide a signal regarding the matching as a status of accounting.